DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 	under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-20 are pending wherein claims 1, 9, and 17 are in independent form. 
3.	Claims 1, 3-7, 9, 17 have been amended. In view of amendment, rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
Response to Arguments
4.	Applicant's arguments filed on 12/18/2020 have been fully considered but they are not persuasive. The reasons set forth below.
5.	Applicant argues on page 13 of the remarks, “In the rejection of independent claims 1, 9, and 17, the Office Action relies on Cerrelli at least at paragraphs [0107-0118] for teaching a previous version of the claims. However, Applicants submit that the cited sections of Cerrelli fail to teach or suggest “wherein the wireless access point is configured to wirelessly transfer data received from the central processing unit directly to a solid state drive controller within the solid state drive stored in the bay via a direct wireless connection between the wireless access point and the solid state drive,” as recited in the amended claims at least because, as explained above, Cerrelli is silent as to a direct wireless connection between the wireless access point and the solid state drive. Accordingly, Cerrelli cannot teach or suggest transferring data received from the central processing unit directly to a solid state drive controller within the solid 
		In response, examiner respectfully disagrees because:
	Claim 1 recites, “a solid state drive controller within the solid state drive” and this limitation implies that the claimed solid state drive includes memory chips/memory cards and a controller (solid state drive controller). Claim does not further define/specify the solid state drive controller and therefore, any element that controls memory cards/memory chips can be interpreted as the solid state drive controller because the element controls a solid state memory chips/memory cards. In view of the claimed solid state drive comprising memory chips/cards and a controller, Cerrelli’s memory device 204 and memory stick 202 jointly (Fig. 14, Par 0107) can be interpreted as the claimed solid state drive because memory stick 202 is the controller (solid state drive controller) that controls data communication to the memory cards 204 (Fig. 14, Par 0109-0111). As the memory device 204 and memory stick 202 jointly comprise the claimed solid state drive (because claimed solid state drive includes controller and memory chips), the memory stick 202 (solid state drive controller) is within the solid state drive because memory stick 202 is an element of the solid state drive that includes both the memory stick 202 and memory cards 204. The wireless interface 208 of the controller 200 (Fig. 14) is considered as the claimed access point and there is a direct wireless connection between the access point (wireless interface 208) and the memory stick, 202 (solid state drive controller). When the memory stick 202 (solid state drive controller) is an element of the 
6.	Applicant argues on page 13 of the remarks, “Furthermore, Applicants note that the Office Action cites similar subject matter of Cerrelli as teaching both the claimed bay and the claimed solid state drive controller. For example, the Office Action at page 4 relies on the Cerrelli’s described “memory stick” as teaching both the claimed “bay” and the claimed “solid state drive controller.”
		In response, examiner respectfully disagrees because:
	The bay is not the whole memory stick 106/202 that controls data communication with the memory cards 112/204. The bay is the slot/face of the memory card stick 106/202 where the memory cards 112/204 are mounted (Fig. 7, Fig. 11, Fig. 14, Par 0075, Par 0100, Par 0107). The solid state drive controller is the element of the memory stick 202 that controls data communication to the memory devices 204 (Fig. 14, Par 0109-0112). Therefore, the claimed bay is the slot/face of the memory card stick 106/202 to mount memory card and the claimed solid state 
7.	Applicant argues on page 14 of the remarks, “Furthermore, the claimed have been amended to recite that the solid state drive controller is within the solid state drive. In contrast, Cerrelli’s described memory stick is separate from the memory devices. Cerrelli makes no mention at all of the memory sticks being within the memory devices. Accordingly, Cerrelli cannot teach or suggest the claimed solid state drive controller within the solid state drive.”
		In response, examiner respectfully disagrees because:
	Claim recites that the solid state drive controller is within the solid state drive but does not specify how the solid state drive controller is placed within the solid state drive. Is the solid state drive controller physically connected to the memory chips within the solid state drive? Is the solid state drive controller wirelessly connected to the memory chips? It is shown in Fig. 5 of the specification that the memory chips 504 and the controller 508 are separate element and connected together (Fig. 5, Par 0048, Par 0059, US PG-PUB 20180324873). Claimed solid state drive is not only memory chips 504, it includes both the memory chips 504 and the controller 508 and they are connected together via a connector. Moreover, the controller 508 is not placed/located inside the memory chips 504.  Therefore, the solid state drive controller (508/324) within the solid state drive a processor 324 on the SSDs 306 (e.g., see controller chip 508 of FIG. 5”). Similarly, Cerrelli’s memory device 204 and memory stick 202 (controller) are separate and connected together to form a solid state drive jointly. As the memory device 204 and memory stick 202 jointly comprise the claimed solid state drive (because claimed solid state drive includes controller and memory chips), the memory stick 202 (solid state drive controller) is within the solid state drive because memory stick 202 is an element of the solid state drive that includes both the memory stick 202 and memory cards 204.











Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3, 4, 6-9, 11, 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cerrelli et al (US 20160062696 A1, hereinafter referred to as Cerrelli).
		Re claim 1, Cerrelli teaches a system (abstract), comprising:
	(i) an enclosure (102, Fig. 7; 166, Fig. 11; 180, Fig. 12, 190, Fig. 13), wherein the enclosure comprises a bay (slot/face of the memory stick 106, Fig. 7-10; 164, 
	(ii) a computer (host device/computer 60, Fig. 3, Fig. 14) coupled to the enclosure, the computer comprising a central processing unit (it is evident that the host device/computer 60 must have a processor such as a CPU to perform the functions (such as communicating with the controller to read/write data) associated with the host device/computer) (Par 0045, Par 0070-0074, Par 0081, Par 0109); and
	(iii) a wireless access point (wireless interface 208 of the controller 200, Fig. 14) physically coupled to the enclosure (housing 102, Fig. 7; 166, Fig. 11; 180, Fig. 12, 190, Fig. 13 contain the controller 104 similar to the controller 200 of Fig. 14. Cerrelli also discloses that the embodiment of Fig. 14 can be used with the embodiments of Fig. 11-13 (Par 0119). It is shown in Fig. 11 that the components of the rack unit 160 (memory card 164, memory device 162) are enclosed in a housing 166 (Par 0100-0101) and therefore, the components of Fig. 14 such as the controller 200 (claimed AP, Fig. 14), slot/face of the memory stick 202 (claimed bay, Fig. 7, Fig. 11, Fig. 14), memory stick 202 and memory device 204 
	(iv) wherein the wireless access point (wireless interface 208 of the controller 200, Fig. 14) is configured to wirelessly transfer data received from the central processing unit (data received from host 60) directly to a solid state drive controller (controller elements of memory stick 202 such as wireless interface, buffer that control data communication to memory devices 204) within the solid state drive stored in the bay (memory device 204 and memory stick 202 jointly form the claimed solid state drive) via a direct wireless connection (wireless connection 214) between the wireless access point and the solid state drive (When the memory stick 202 (solid state drive controller) is an element of the solid state drive (memory device 204 and memory stick 202 jointly comprise the claimed solid state drive), then the direct wireless connection (214) between the access point (wireless interface 208) and the memory stick, 202 (solid state drive controller) is a direct wireless connection between the access point and the solid state drive (because memory stick is an element of the solid state drive). Therefore, the wireless link 214 is a direct wireless connection between the access point and the solid state drive and any data transferred via the wireless link 214 to the memory stick 202 is the data directly transferred to the solid state drive controller (memory stick 202) via a direct wireless connection (214) between the access point and the solid state drive) (Fig. 14, Abstract, Par 0004-0005, Par 0012-0015, Par 0106-0119, Par 0121, Par 0126 --- Controller element (wireless interface, buffer, Fig. 14) of memory stick 202 is considered as the claimed solid state drive controller because it controls plurality of memory device 204 (solid state drive)).
		Cerrelli discloses that the controller 104 of Fig. 7-8 includes USB port, SATA port to connect to a host device 60 using a cable/wire (Par 0080-0081). It is also disclosed in Fig. 1-3 that the host device 60 is connected to the controller core by using USB cable (Par 0041, Par 0045-0048). Cerrelli discloses in Fig. 14 that the controller 200 is wirelessly connected to the host device 60. It is also evident from Fig. 1-3, Fig. 7-8 that the controller 200 and host device 60 (Fig. 14) can be connected by a cable such as USB cable. A wired connection is more reliable for data communication than a wireless connection and it also provides a backup link for the wireless link 210 between the controller 20 and the host device 60. Therefore, It would have been obvious to one of ordinary skilled in the art to make a wired/cable connection between the host device 60 and the controller 200 to provide a more reliable communication link as well as a backup link for the host device 60 to access memory device 204 in case of failure of the wireless link 210.
		In view of above discussion, the host device 60 of Fig. 14 (claimed computer having a CPU) is capable of being physically coupled to the controller 200 of Fig. 14 (claimed wireless AP) as well as the enclosure/housing (12, 22, 
		Claim 9 recites a method performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
	Claim 17 recites a computer program product storing instructions to be executed by a processor to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.	
	Re claims 3, 11, Cerrelli teaches that the wireless access point (controller 200) is operable to transfer the data received from the central processing unit (host 60) to the solid state drive (memory card/device) without using a physical connection (connection 50, Fig. 3; connection 130, Fig. 8) that connects the wireless access point and the solid state drive (Fig. 3, Fig. 8-9, Fig. 14, Par 0044, Par 0049-0050, Par 0083-0084, Par 0106-0119, Par 0121, Par 0126).
Re claims 4, 12, Cerrelli teaches a controller (control logic and memory 206) operatively electrically coupled to the wireless access point (208), wherein the controller includes a physical electrical connection (direct connection between wireless interface 208 and control logic and memory 206, Fig. 14) configured to communicate with the solid state drive  (Fig. 14, Par 0052, Par 0054, Par 0107-0118--- it is shown in Fig. 14 that control logic 206 is directly physically connected to wireless interface 208).
Re claims 6, 14, Cerrelli teaches memory (working memory 58, Fig. 3; Buffer 216, Fig. 14) configured to store data to be transferred to the solid state drive (Par 0052, Par 0055, Par 0069, Par 0079, Par 0107-0108, Par 0111).

Re claims 8, 16, Cerrelli teaches that the wireless access point is operable to wirelessly transfer data to two or more solid state drives stored in the bay, wherein data communication between the central processing unit and the two or more solid state drives is only performable via the wireless access point (Fig. 14, Par 0106-0119).
		Re claim 18, Cerrelli teaches that the data received from the central processing unit (control logic 206) is transferred by the wireless access point (wireless interface 208) to the solid state drive (memory card/device 204) stored in the bay without using a physical connection (not using a physical connection such as connection 50, Fig. 3; connection 130, Fig. 8) that connects the wireless access point and the solid state drive (Fig. 3, Fig. 8-9, Fig. 14, Par 0044, Par 0049-0050, Par 0083-0084, Par 0106-0119, Par 0121).
10.	Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cerrelli as applied to claims 1, 9 above and further in view of Grob et al (US 6894994 B1, hereinafter referred to as Grob).
Re claims 2, 10, Cerrelli does not explicitly disclose that the wireless access point has a static Internet protocol address.
Grob teaches that the wireless access point has a static Internet protocol address (Col 13, Line 62-67, Col 19, Line 61-65).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Cerrelli by including the step that the wireless access point has a static Internet protocol address as taught by Grob for the purpose of efficiently communicating data in a wireless communication system.
11.	Claims 5, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cerrelli as applied to claims 4, 9, 17 above and further in view of Huang et al (US 20060268799 A1, hereinafter referred to as Huang).

Huang teaches to monitor a bit error rate of the wireless access point (AP1); establish a second wireless connection with a second wireless access point (AP2) in response to determining that the bit error rate of the wireless access point (AP1) is in a range; and transfer data wirelessly from the second wireless access point (Fig. 2, Par 0013-0015).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Cerrelli by including the step to monitor a bit error rate of the wireless access point; establish a second wireless connection with a second wireless access point in response to determining that the bit error rate of the wireless access point is in a range; and transfer data wirelessly from the second wireless access point, as taught by Huang for the purpose of seamlessly switching to a better access point to improve communication quality, as taught by Huang (Par 0008, Par 0014-0015).
Huang discloses to monitor the bit error rate of a first access point and switch to a better/second access point (AP having best signal) when the bit error rate of the first access point degrades. As the communication is switched from an access point having poor quality to an access point having better signal quality, 
Re claim 19, Cerrelli teaches that data communication between the central processing unit (control logic 206) and the solid state drive (memory device 204) is only performable via the wireless access point (208) (Fig. 14, Par 0106-0119).
Cerrelli does not explicitly disclose to monitor, by the processor, a bit error rate of the wireless access point; terminate, by the processor, the wireless connection in response to determining that the bit error rate of the wireless access point is in a range; establish, by the processor, a second wireless connection between a second wireless access point and the solid state drive; and transfer, by the processor, data wirelessly from the second wireless access point to the solid state drive.
Huang teaches to monitor, by the processor (CPU 20) a bit error rate (BER) of the wireless access point (AP1); terminate, by the processor (CPU 20), the wireless connection  (wireless connection to AP1 is terminated at step 216, Fig. 2) in response to determining that the bit error rate of the wireless access point is in a range (bit error rate/degradation exceeds a threshold/BER drops below an acceptable limit); establish, by the processor (CPU 20), a second wireless connection with a second wireless access point (AP2); and transfer, by the processor, data wirelessly from the second wireless access point (Fig. 2, Par 0013-0015, Par 0017).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Cerrelli by including the step to monitor, by the processor, a bit error rate of the wireless access point; terminate, by the processor, the wireless connection in response to determining that the bit error rate of the wireless access point is in a range; establish, by the processor, a second wireless connection between a second wireless access point and a host; and transfer, by the processor, data wirelessly from the second wireless access point, as taught by Huang for the purpose of seamlessly switching to a better access point to improve communication quality, as taught by Huang (Par 0008, Par 0014-0015).
Huang discloses to monitor the bit error rate of a first access point and switch to a better/second access point (AP having best signal) when the bit error rate of the first access point degrades. As the communication is switched from an access point having poor quality to an access point having better signal quality, the communication quality is improved. Cerrelli also discloses that the controller 200 can be equipped with multiple wireless interfaces 208 (multiple wireless access point) to communicate with memory sticks 202 and memory device 204 (claimed solid state drive) (Par 0109 --- “Alternatively, one or more additional wireless interfaces can be provided to the controller 200 for communication with the memory sticks 202. Such additional wireless interfaces can be of the same or different scheme (Bluetooth, Wi-Fi, WiMAX, etc.) as the wireless interface 208”). Therefore, Cerrelli discloses to include multiple wireless access points (multiple wireless interface 208) in the controller 200. 
As Cerrelli discloses to include multiple wireless access points and Huang discloses to monitor bit error rate of a first access point and switch to another access point when the bit error rate of the first access point degrades,  Cerrelli in view of Huang is capable of monitoring, by the processor, a bit error rate of the wireless access point; terminating, by the processor, the wireless connection in response to determining that the bit error rate of the wireless access point is in a range; establishing, by the processor, a second wireless connection between a second wireless access point and the solid state drive; and transferring, by the processor, data wirelessly from the second wireless access point to the solid state drive and it would have been obvious to do so to improve the communication quality by selecting an access point having better signal quality.
12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cerrelli as applied to claim 17 above and further in view of Huang et al (US 20060268799 A1, hereinafter referred to as Huang) and Hunt et al (US 20170005909 A1, hereinafter referred to as Hunt).
Re claim 20, Cerrelli teaches that the wireless access point is configured to wirelessly transferring data to at least two solid state drives stored in the bay, wherein the enclosure includes a physical electrical connection (direct physical connection between control logic 206 and wireless interface 208, as shown in Fig. 14) which connects the controller (control logic 206) and the at least one solid state drive (memory device 204)(Fig. 14, Par 0106-0119 --- It is shown in Fig. 14 that control logic 206 connected to wireless interface 208 by a direct physical connection. The control logic 206 (claimed controller) needs the physical connection between control logic 206 and wireless interface 208 to connect to each memory device 204. Claim does not recite that physical electrical connection directly connects the controller and the at least one solid state drive or the physical electrical connection runs from the controller to the solid state drive. Therefore, when any length of physical connection is used/included in the process of connecting the control logic 206 (claimed controller) to the memory device 204 (claimed solid state drive), it meets the claim limitation).
Cerrelli does not explicitly disclose to monitor a bit error rate of the wireless access point; terminate the wireless connection in response to determining that the bit error rate of the wireless access point is in a range; establish a second wireless connection between a second wireless access point in the computer and the at least solid state drive in response to determining that the bit error rate is in a range; and transfer data wirelessly from the second wireless access point to the at least one solid state drive, wherein establishing the second wireless connection between the second wireless access point in the computer and the at least one solid state drive includes assigning a new static Internet protocol address to the second wireless access point.
Huang teaches to monitor a bit error rate (BER) of the wireless access point (AP1); terminate the wireless connection  (wireless connection to AP1 is terminated at step 216, Fig. 2) in response to determining that the bit error rate of the wireless access point is in a range (bit error rate/degradation exceeds a threshold/BER drops below an acceptable limit); establish a second wireless connection between a second wireless access point (AP2) in the computer and a host in response to determining that the bit error rate is in a range; and transfer data wirelessly from the second wireless access point (Fig. 2, Par 0013-0015, Par 0017).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Cerrelli by including the step to monitor, by the processor, a bit error rate of the wireless access point; terminate, by the processor, the wireless connection in response to determining that the bit error rate of the wireless access point is in a range; establish, by the processor, a second wireless connection between a second wireless access point in the computer and a host in response to determining that the bit error rate is in a range; and transfer data wirelessly from the second wireless access point, as taught by Huang for the purpose of seamlessly switching to a better access point to improve communication quality, as taught by Huang (Par 0008, Par 0014-0015).
Huang discloses to monitor the bit error rate of a first access point and switch to a better/second access point (AP having best signal) when the bit error rate of the first access point degrades. As the communication is switched from an access point having poor quality to an access point having better signal quality, the communication quality is improved. Cerrelli also discloses that the controller 200 can be equipped with multiple wireless interfaces 208 (multiple wireless access point) to communicate with memory sticks 202 and memory device 204 (Par 0109 --- “Alternatively, one or more additional wireless interfaces can be provided to the controller 200 for communication with the memory sticks 202. Such additional wireless interfaces can be of the same or different scheme (Bluetooth, Wi-Fi, WiMAX, etc.) as the wireless interface 208”). Therefore, Cerrelli discloses to include multiple wireless access points (multiple wireless interface 208) in the controller 200. 
As Cerrelli discloses to include multiple wireless access points and Huang discloses to monitor bit error rate of a first access point and switch to another access point when the bit error rate of the first access point degrades, Cerrelli in view of Huang is capable of monitoring a bit error rate of the wireless access point; terminating the wireless connection in response to determining that the bit error rate of the wireless access point is in a range; establishing a second wireless connection between a second wireless access point and the solid state drive in response to determining that the bit error rate is in a range; and transferring data wirelessly from the second wireless access point to the solid state drive and it would have been obvious to do so to improve the communication quality by selecting an access point/wireless interface having better communication quality.
Hunt discloses to assign static unique IP address to each wireless interface/transceiver (static IP address assigned to each interface 114, 116, 120, 122, Fig. 1, Fig. 4) of a device having multiple wireless interface (MRDR 112, Fig. 1; MRDR 402, Fig. 4) (Fig. 1, Fig. 4, Par 0038-0039, Par 0041-0042, Par 0063-0064).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Cerrelli by including the feature to assign static unique IP address to each wireless interface/transceiver of a device having multiple wireless interface, as taught by Hunt for the purpose of providing distinct identification to each wireless interface to distinguish each wireless interface from other wireless interfaces and thereby, enabling to identify/detect each wireless interface properly. 
Cerrelli discloses that the controller 200 can be equipped with multiple wireless interfaces 208 (multiple wireless access point) to communicate with memory sticks 202 and memory device 204 (claimed solid state drive) (Par 0109 --- “Alternatively, one or more additional wireless interfaces can be provided to the controller 200 for communication with the memory sticks 202. Such additional wireless interfaces can be of the same or different scheme (Bluetooth, Wi-Fi, WiMAX, etc.) as the wireless interface 208”). Therefore, Cerrelli discloses to include multiple wireless access points (multiple wireless interface 208) in the controller 200. Huang discloses to establish connection with a second wireless access point when the connection with a first wireless access point deteriorates. Hunt discloses to assign static IP address to each interface/access point of a device having multiple wireless interfaces/access point. Therefore, Cerelli in view of Huang and Hunt is capable assigning a new static internet protocol address to the second wireless access point/wireless interface included in the controller 200 and it would have been obvious to do so to provide/assign distinct identification to each of the plurality of wireless interfaces/access points of the controller 200 to identify/detect each wireless interface properly.
In view of above discussion, it is clear that the combination of Cerrelli, Huang, and Hunt discloses (implicitly or explicitly) that establishing the second wireless connection between the second wireless access point in the computer and the at least one solid state drive includes assigning a new static Internet protocol address to the second wireless access point.
Relevant Prior Art
Sutardja et al (US 20090327588 A1) discloses a solid state disk (SSD) controller including an interface module, a memory control module and a wireless network interface module. The interface module connects the SSD controller to a computing device and the memory control module controls the solid state memory (Fig. 2-4).









Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473